UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) [414-765-5348] Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:July 31, 2007 Item 1. Schedule of Investments. FundX Aggressive Upgrader Fund SCHEDULE OF INVESTMENTS at July 31, 2007 (Unaudited) Shares Value INVESTMENT COMPANIES: 99.9%^ Class 1 & 2 Funds: 59.7% 146,968 Alpine International Real Estate Equity Fund $ 6,720,855 144,574 Columbia Acorn International Fund - Class Z 6,598,366 119,148 Driehaus Emerging Markets Growth Fund 5,788,209 330,850 Excelsior Emerging Markets Fund - Service Class 5,409,392 50,465 Federated International Small Company Fund - Class A 2,660,015 72,774 iShares Dow Jones U.S. Telecommunications Fund 2,430,652 33,820 iShares FTSE/Xinhua China 25 Index Fund 4,731,756 294,275 iShares MSCI Australia Index Fund 8,251,471 33,450 iShares MSCI Brazil Index Fund 2,127,420 162,100 iShares MSCI Canada Index Fund 4,845,169 40,650 iShares MSCI Emerging Market Index Fund 5,388,970 158,350 iShares MSCI France Index Fund 5,816,195 261,809 iShares MSCI Germany Index Fund 8,335,999 605,930 iShares MSCI Malaysia Index Fund 7,077,262 106,850 iShares MSCI Mexico Index Fund 6,281,711 229,404 iShares MSCI Netherlands Index Fund 6,921,119 57,911 iShares MSCI Pacific ex-Japan Index Fund 8,455,006 522,950 iShares MSCI Singapore Index Fund 7,075,514 35,000 iShares MSCI South Korea Index Fund 2,308,950 97,720 iShares MSCI Spain Index Fund 5,719,552 223,323 iShares MSCI Sweden Index Fund 7,986,030 33,292 iShares S&P Global Telecommunications Sector Index Fund 2,335,767 11,193 iShares S&P Latin America 40 Index Fund 2,403,137 45,020 Materials Select Sector SPDR Fund 1,774,688 295,768 Matthews China Fund 10,041,314 91,949 Matthews India Fund 1,731,409 263,000 Oppenheimer International Small Company Fund - Class A 8,847,324 80,000 PowerShares Dynamic Oil & Gas Services Portfolio 2,341,500 61,098 PowerShares Golden Dragon Halter USX China Portfolio 1,614,820 71,300 Vanguard Emerging Markets ETF 6,737,850 24,000 WisdomTree Pacific ex-Japan High Yield Equity Fund 1,742,160 25,000 WisdomTree Pacific ex-Japan Total Dividend Fund 1,872,500 Total Class 1 & 2 Funds (Cost $133,488,044) 162,372,082 Class 3 Funds: 40.2% 318,507 AllianceBernstein International Value Fund - Class A 7,707,858 139,041 BlackRock International Opportunities Portfolio - Service Class 6,605,835 157,884 BlackRock Mid-Cap Value Fund - Institutional Class 2,215,114 106,143 Columbia Acorn Select Fund - Class Z 3,160,945 63,250 iShares MSCI EAFE Index Fund 4,991,690 75,108 iShares MSCI EAFE Value Index Fund 7,467,652 99,650 iShares MSCI EMU Index Fund 11,360,100 84,172 iShares S&P Europe 350 Index Fund 9,588,033 156,260 Julius Baer International Equity Fund - Class A 7,467,652 14,393 MainStay ICAP International Fund - Class I 604,668 125,624 Oppenheimer Small & Mid Cap Value Fund - Class A 5,104,096 293,800 PowerShares International Dividend Achiever Fund 6,066,970 158,335 SSgA International Stock Selection Fund 2,349,694 120,800 streetTRACKS Dow Jones Europe Stoxx 50 ETF 7,052,304 109,833 T. Rowe Price International Growth & Income Fund 2,083,532 218,225 Thornburg International Value Fund - Class A 7,249,419 833 Thornburg Value Fund - Class A 34,711 140,680 Vanguard European Stock ETF 10,432,829 122,740 Vanguard International Value Fund - Investor Class 5,464,363 34,000 WisdomTree International Midcap Dividend Fund 2,388,840 Total Class 3 Funds (Cost $92,593,213) 109,396,305 TOTAL INVESTMENT COMPANIES (Cost $226,081,257) 271,768,387 SHORT-TERM INVESTMENT: 0.2% 419,399 Fidelity Institutional Money Market Portfolio 419,399 TOTAL SHORT-TERM INVESTMENT 419,399 (Cost $419,399) TOTAL INVESTMENTS: 100.1% (Cost $226,500,656) 272,187,786 Liabilities in Excess of Other Assets: (0.1%) (140,642 ) NET ASSETS: 100.0% $ 272,047,144 ^ CLASS 1: SECTOR AND SPECIALIZED AGGRESSIVE STOCK FUNDS Class 1 funds have high levels of risk and include funds that focus on a particular industry or market sector, gold or precious metals funds, funds invested in very small or unseasoned companies (micro-caps) or particular countries or geographic regions like “emerging markets”- countries with less stable developing economies. CLASS 2: AGGRESSIVE STOCK FUNDS WITH ABOVE-AVERAGE RISK Class 2 funds typically experience higher volatility than the overall U.S. equity market. This class includes funds that invest in stocks or convertible bonds of small- or mid-sized companies and funds that focus on a few industry sectors or are concentrated in a few individual holdings. CLASS 3: HIGHER QUALITY DIVERSIFIED STOCK FUNDS Primarily, Class 3 funds have diversified portfolios of well-established mid- and large-sized companies. The international and global funds tend to invest in larger companies in mature economies, such as Europe and Japan and are diversified across many countries. The cost basis of investments for federal income tax purposes at July 31, 2007 was as follows+: Cost of investments $ 226,565,657 Gross unrealized appreciation 46,521,608 Gross unrealized depreciation (899,479 ) Net unrealized appreciation $ 45,622,129 +
